Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Re claim 1, line 12-13, recites “each of the multiple clusters” when it should be “each cluster of the set of multiple clusters” in line 11-12 or different (if same,

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitations include: “means for generating … an equivalence class prediction” in claim 18 and “means for … generating a workload representation” in claim 20.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distance metric generation system including a workload representation generation module to generate”, “a clustering module, implemented at least in part in hardware, to determine”, “a training module, implemented at least in part in hardware, to train”, “a distance metric determination module” in claim 11, “an input module”, “a workload assignment system” in claim 18, and  “a correction module to receive an indication of resource usage” in claim 19.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Further, claim limitations “distance metric generation system including a workload representation generation module to generate”, “a clustering module, implemented at least in part in hardware, to determine”, “a training module, implemented at least in part in hardware, to train”, “a distance metric determination module”, “an input module”, “a workload assignment system”, “a correction module” and the “means for generating …” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform the claimed functions. Although the specification, par. 0055-0070 and Figure 3 describe the components “a workload representation generation module” and “a training module”, “a training module”, “a training module”, “a distance metric determination module”, “module”, “a workload assignment system”, “a correction module” as performing the functions, they are software modules stored in storage media. Although, the specification describes implementing the system using hardware e.g. processor (e.g. general-purpose processor), fails to disclose necessary algorithms to transform the processor to perform the functions. The specification lacks sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages lack antecedent basis:
Claim 1, line 9 –the distance metric—
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 9, it is uncertain and/or not clearly defined what constitutes the term “a workload representation of the workload”. For purposes of examination it is reasonably interpreted a workload requirement data. Lines 11-12, recites “determining a number of clusters to include in a set of multiple clusters into which the multiple workloads are grouped”. However, it is uncertain and not clearly understood how to determine a number of clusters to include in a set of multiple clusters, nor it is clear what criteria or parameters can be used to determine.  Further, it is unclear as to what “constitutes” a cluster (e.g. cluster of nodes, cluster of data?). Lines 23-25, recites “determining, by analyzing performances of the equivalence class prediction modules in classifying the multiple workloads, one of the multiple distance metrics to use in assigning workloads in the digital environment”. However, it is uncertain and not clearly understood how the analyzing performances of the equivalence class prediction modules is used (or contributes) to determine one of the multiple distance metrics.
As per claim 11, lines 6-7, it is not clearly defined what constitutes the term “a workload representation of the workload”. For purposes of examination it is reasonably interpreted a workload requirement data. Lines 9-11, recites “determining … a number of clusters to include in a set of multiple clusters into which the multiple workloads are grouped”. However, it is uncertain and not clearly understood how to determine a number of clusters to include in a set of multiple clusters, nor it is clear what criteria or parameters can be used to determine.  Further, it is unclear as to what “constitutes” a cluster (e.g. cluster of nodes, cluster of data?). Lines 23-25, recites “determining, by analyzing performances of the equivalence class prediction modules in classifying the multiple workloads, one of the multiple distance metrics to use in assigning workloads in the digital environment”. However, it is uncertain and not clearly understood how the analyzing performances of the equivalence class prediction modules is used (or contributes) to determine one of the multiple distance metrics.
As per claim 6, it not clearly defined as to what constitutes the term “a gain in prediction accuracy”. 
As per claim 2-10, 12-17, they are rejected as being dependent on rejected claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonebakker et al. (U.S. Patent No. 7401012 B1) in view of Alt et al. (U.S. Pub. No. 20190147364 A1).

As per claim 1, Bonebakker teaches the invention substantially as claimed including in a resource management digital environment including a set of multiple computing nodes, a method implemented by at least one computing device, the method comprising:
receiving multiple resource usage histories each indicating resource usage for one of multiple workloads that have previously been executed in the digital environment (col. 1, lines 65-67 During operation, the system collects metrics for a number of workloads of interest as the workloads of interest execute on a computer system; col. 2, lines 47-49 During operation, the system receives a dataset containing metrics that have been collected for a number of workloads of interest);
for each of multiple distance metrics (col. 2, lines 26-27 the system uses the distance metric): generating, for each of the multiple workloads, a workload representation of the workload by applying the distance metric to the workload (col. 2, lines 27-28 then identifies one or more representative workloads for each cluster; col. 6, lines 44-46 the system can use the distance metric to identify a set of representative benchmarks for a much larger set of workloads),
determining a number of clusters to include in a set of multiple clusters into which the multiple workloads are grouped, each of the multiple clusters corresponding to one of multiple equivalence classes for workloads in the digital environment, grouping the multiple workloads by assigning each of the multiple workloads to one of the multiple clusters (col. 16, lines 30-34 Clustering is obtained by stopping the aggregation process, for example, when the desired number of clusters is reached or using inference for stoppage; col. 5, lines 49-50 Once the distances have been determined, it might be instructive to cluster [to group] the workloads based on these distances. This helps in visualizing workload similarities by segmenting the space of workloads in hopefully interpretable ways), and
… classify workloads into the multiple equivalence classes (co. 5 lines 46-47 The system can also use the distance metric to classify workloads).
determining … one of the multiple distance metrics to use in assigning workloads in the digital environment (col. 6, lines 39-42 the system then defines a distance metric, which can be used to measure the distance between workloads as a function of differences between metric values weighted by corresponding coefficients in the statistical regression model).
Bonebakker does not expressly disclose: training, using the workload representations, an equivalence class prediction module to classify workloads into the multiple equivalence classes by adjusting filters in the equivalence class prediction module to reduce a loss between equivalence classes predicted by the equivalence class prediction module for the training workloads and equivalence classes to which the training workloads are assigned; selecting, as an equivalence class prediction module to use to classify subsequent workload requests, the equivalence class prediction module corresponding to the determined one of the multiple distance metrics.
However, Alt teaches: training, using the workload representations, an equivalence class prediction module to classify workloads into the multiple equivalence classes by adjusting filters in the equivalence class prediction module to reduce a loss between equivalence classes predicted by the equivalence class prediction module for the training workloads and equivalence classes to which the training workloads are assigned (par. 0042 … The workload classification training module 602 may use any suitable machine-learning-based algorithm to train an algorithm [equiv. to equivalence class prediction module] to classify workloads, such as k-means clustering or a support vector machine. For example, in the illustrative embodiment, the workload classification training module 602 may use a k-means clustering algorithm to cluster workloads based on some or all of the telemetry data such as processor utilization, cache utilization, a number or rate of cache misses, memory allocation utilization, memory bandwidth, a number or rate of correctable errors, a number or rate of uncorrectable errors, a rate of network traffic flow, etc. The workload classification training module 602 may generate parameters for the machine-learning-based algorithms, which can be saved in the machine-learning-based algorithm parameter database 622 for future use); selecting, as an equivalence class prediction module to use to classify subsequent workload requests, the equivalence class prediction module corresponding to the determined one of the multiple distance metrics (par. 0044 The workload classification module 604, which may be embodied as hardware (e.g., circuitry), firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to classify a workload with use of a machine-learning-based algorithm. The workload classification module 604 may determine which parameters of the machine-learning-based algorithm parameter database 622 to use based on the particular environment in which the compute device 102 is operating. The workload classification module 604 uses telemetry data to classify the workload. Thus, particular workload classification module may use a trained algorithm and telemetry data to classify workloads).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bonebakker by incorporating the techniques of using a trained algorithm as set forth by Alt because it would allow for efficiently classifying workloads at least based on using the trained algorithm and the distance metric determined by Bonebakker. 

As per claim 2, Bonebakker teaches the generating including generating the workload representation using different features or characteristics of the multiple workloads for different distance metrics (col. 2, lines 29-33 In a variation on this embodiment, the system identifies a set of representative benchmarks by using the distance metric to minimize a maximum distance between representative benchmarks and a set of workloads that the benchmarks are meant to cover; col. 5, lines 36-37 the distance to reflect differences in the workload behavior as they impact performance. Each workload is characterized by its metric vector). 

As per claim 4, Alt further teaches the grouping the multiple workloads comprising performing k-means clustering on first representations of the workloads generated for a first distance metric, and performing k-medoid clustering on second representations of the workloads generated for a second distance metric (par. 0042 … For example, in the illustrative embodiment, the workload classification training module 602 may use a k-means clustering algorithm to cluster workloads based on some or all of the telemetry data such as processor utilization, cache utilization, a number or rate of cache misses, memory allocation utilization, memory bandwidth, a number or rate of correctable errors, a number or rate of uncorrectable errors, a rate of network traffic flow, etc.).

As per claim 6, Bonebakker teaches the determining the one of the multiple distance metrics including determining the one of the multiple distance metrics based on a gain in prediction accuracy of each of the multiple distance metrics and numbers of workloads assigned to each of the multiple equivalence classes (col. 2, lines 5-9 The system then defines a distance metric between workloads, wherein the distance between two workloads is a function of the differences between metric values for the two workloads. Furthermore, these differences are weighted by corresponding coefficients for the metric values in the statistical regression model; col. 2, lines 49-52 the system uses splines to define bases for a regression model which uses a performance indicator y as a response and uses the metrics (represented by a vector x) as predictors).

As per claim 7, Bonebakker teaches the determining the one of the multiple distance metrics including generating an effective prediction gain for each of the multiple distance metrics and selecting one of the multiple distance metrics having a highest score (col. 6, lines 39-42 The system then defines a distance metric, which can be used to measure the distance between workloads as a function of differences between metric values weighted by corresponding coefficients in the statistical regression model).

As per claim 8, Alt further teaches classifying, using the selected equivalence class prediction module, subsequent workload requests (par. 0044 The workload classification module 604, which may be embodied as hardware (e.g., circuitry), firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to classify a workload with use of a machine-learning-based algorithm).

As per claim 9, Bonebakker teaches further comprising: receiving an indication of resource usage by an additional workload request (col. 2, lines 47-49 During operation, the system receives a dataset containing metrics that have been collected for a number of workloads of interest); grouping the additional workload request into one of the multiple clusters based on the received indication of resource usage (col. 5, lines 49-50 Once the distances have been determined, it might be instructive to cluster [group] the workloads based on these distances. This helps in visualizing workload similarities by segmenting the space of workloads in hopefully interpretable ways). Alt further teaches: training the equivalence class prediction module to classify workloads by adjusting filters in the equivalence class prediction module to reduce a loss between a predicted equivalence class for the additional workload request and the equivalence class corresponding to the cluster into which the additional workload request is grouped (par. 0042 … The workload classification training module 602 may use any suitable machine-learning-based algorithm to train an algorithm [equiv. to equivalence class prediction module] to classify workloads, such as k-means clustering or a support vector machine. For example, in the illustrative embodiment, the workload classification training module 602 may use a k-means clustering algorithm to cluster workloads based on some or all of the telemetry data such as processor utilization, cache utilization, a number or rate of cache misses, memory allocation utilization, memory bandwidth, a number or rate of correctable errors, a number or rate of uncorrectable errors, a rate of network traffic flow, etc. The workload classification training module 602 may generate parameters for the machine-learning-based algorithms, which can be saved in the machine-learning-based algorithm parameter database 622 for future use).

As per claim 10, Bonebakker teaches the training including training, for each of the multiple distance metrics, the equivalence class prediction module using the workload representations and metadata describing workload requests that resulted in the resource usage histories (par. 0042 … The workload classification training module 602 may use any suitable machine-learning-based algorithm to train an algorithm [equiv. to equivalence class prediction module] to classify workloads, such as k-means clustering or a support vector machine. For example, in the illustrative embodiment, the workload classification training module 602 may use a k-means clustering algorithm to cluster workloads based on some or all of the telemetry data [metrics]).

As per claim 11, Bonebakker teaches the invention substantially as claimed including in a resource management digital environment including a set of multiple computing nodes, a system comprising:
multiple distance metric generation systems, implemented at least in part in hardware, each distance metric generation system including a workload representation generation module to generate, for each of multiple workloads that have previously been executed in the digital environment, a workload representation of the workload by applying a particular distance metric to a resource usage history of the workload (col. 2, lines 27-28 then identifies one or more representative workloads for each cluster; col. 6, lines 44-46 the system can use the distance metric to identify a set of representative benchmarks for a much larger set of workloads);
a clustering module, implemented at least in part in hardware, to determine, for each of the multiple distance metric generation systems, a number of clusters to include in a set of multiple clusters into which the multiple workloads are grouped, each of the multiple clusters corresponding to one of multiple equivalence classes for workloads in the digital environment, and to group the multiple workloads by assigning each of the multiple workloads to one of the multiple clusters (col. 16, lines 30-34 Clustering is obtained by stopping the aggregation process, for example, when the desired number of clusters is reached or using inference for stoppage; col. 5, lines 49-50 Once the distances have been determined, it might be instructive to cluster [to group] the workloads based on these distances. This helps in visualizing workload similarities by segmenting the space of workloads in hopefully interpretable ways);
a distance metric determination module, implemented at least in part in hardware, to determine, by analyzing performances of the equivalence class prediction modules in classifying the multiple workloads, one of the multiple distance metrics to use in assigning workloads in the digital environment (col. 6, lines 39-42 the system then defines a distance metric, which can be used to measure the distance between workloads as a function of differences between metric values weighted by corresponding coefficients in the statistical regression model).
… module to classify workloads into the multiple equivalence classes (co. 5 lines 46-47 The system can also use the distance metric to classify workloads).
Bonebakker does not expressly disclose: a training module, implemented at least in part in hardware, to train, for each of the multiple distance metric generation systems and using the workload representations, an equivalence class prediction module to classify workloads into the multiple equivalence classes by adjusting filters in the equivalence class prediction module to reduce a loss between equivalence classes predicted by the equivalence class prediction module for the training workloads and equivalence classes to which the training workloads are assigned; a distance metric determination module, implemented at least in part in hardware, to determine, by analyzing performances of the equivalence class prediction modules in classifying the multiple workloads, one of the multiple distance metrics to use in assigning workloads in the digital environment, and to select, as an equivalence class prediction module to use to classify subsequent workload requests, the equivalence class prediction module corresponding to the determined one of the multiple distance metrics. 
However, Bonebakker teaches: a training module, implemented at least in part in hardware, to train, for each of the multiple distance metric generation systems and using the workload representations, an equivalence class prediction module to classify workloads into the multiple equivalence classes by adjusting filters in the equivalence class prediction module to reduce a loss between equivalence classes predicted by the equivalence class prediction module for the training workloads and equivalence classes to which the training workloads are assigned (par. 0042 … The workload classification training module 602 may use any suitable machine-learning-based algorithm to train an algorithm [equiv. to equivalence class prediction module] to classify workloads, such as k-means clustering or a support vector machine. For example, in the illustrative embodiment, the workload classification training module 602 may use a k-means clustering algorithm to cluster workloads based on some or all of the telemetry data such as processor utilization, cache utilization, a number or rate of cache misses, memory allocation utilization, memory bandwidth, a number or rate of correctable errors, a number or rate of uncorrectable errors, a rate of network traffic flow, etc. The workload classification training module 602 may generate parameters for the machine-learning-based algorithms, which can be saved in the machine-learning-based algorithm parameter database 622 for future use);
to select, as an equivalence class prediction module to use to classify subsequent workload requests, the equivalence class prediction module corresponding to the determined one of the multiple distance metrics (par. 0044 The workload classification module 604, which may be embodied as hardware (e.g., circuitry), firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to classify a workload with use of a machine-learning-based algorithm. The workload classification module 604 may determine which parameters of the machine-learning-based algorithm parameter database 622 to use based on the particular environment in which the compute device 102 is operating. The workload classification module 604 uses telemetry data to classify the workload. Thus, particular workload classification module may use a trained algorithm and telemetry data to classify workloads). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bonebakker by incorporating the techniques of using a trained algorithm as set forth by Alt because it would allow for efficiently classifying workloads at least based on using the trained algorithm and the distance metric determined by Bonebakker.

As per claim 14, it is a system having similar limitations as claim 6. Thus, claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 15, it is a system having similar limitations as claim 7. Thus, claim 15 is rejected for the same rationale as applied to claim 7.

As per claim 16, it is a system having similar limitations as claim 8. Thus, claim 16 is rejected for the same rationale as applied to claim 8.

As per claim 17, it is a system having similar limitations as claim 10. Thus, claim 17 is rejected for the same rationale as applied to claim 10.

Claims 3, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonebakker in view of Alt as applied to claims 1 and 11, and further in view of Ogbuabor et al. “Clustering algorithm for a healthcare dataset using silhouette score value”.

As per claim 3, Bonebakker and Alt does not expressly teach: the determining the number of clusters including determining different numbers of clusters for different ones of the multiple distance metrics.
However, Ogbuabor teaches: the determining the number of clusters including determining different numbers of clusters for different ones of the multiple distance metrics (page 27, Abstract … selecting appropriate clustering method and optimal number of clusters … Firstly, we analyzed K-means algorithm using different number of clusters (K) and different distance metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bonebakker and Alt by incorporating the method of selecting/determining an optimal number clusters as set forth by Ogbuabor because it would provide for determining an optimal number of clusters, a quantity which is, among other things, a function a distance metric. 

As per claim 5, Ogbuabor further teaches: the determining the number of clusters for a particular distance metric comprising, for each of multiple potential cluster values, generating a silhouette score measuring how similar elements of each cluster are to that cluster compared to other clusters, and selecting as the number of clusters the potential cluster value having the highest silhouette score (pg. 32, section 5.1 Silhouette Analysis, Silhouette analysis is used to study and understand the separation distance between the resulting clusters. This analysis is used to measure how close each object in one cluster is close to another objects in another cluster … In order to select appropriate distance metric, we decided to compare four distance metrics and found out that using Euclidean and Minkowski gave highest silhouette score value of 0.975.).

As per claim 12, it is a system having similar limitations as claim 3. Thus, claim 12 is rejected for the same rationale as applied to claim 3.

As per claim 13, it is a system having similar limitations as claim 5. Thus, claim 13 is rejected for the same rationale as applied to claim 5.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Artman et al. (U.S. Pub. No. 20170286176 A1) in view of Alt et al. (U.S. Pub. No. 20190147364 A1).

As per claim 18, Artman teaches the invention substantially as claimed including in a resource management digital environment including a set of multiple computing nodes, a system comprising:
an input module, implemented at least in part in hardware, to receive a workload request to be performed in the digital environment (par. 0017 … workload requests are received and queued, and an instance of a workload is identified from the queue);
a workload assignment system, implemented at least in part in hardware, to assign the workload request to one of the multiple computing nodes based on the equivalence class prediction for the workload request (par. 0017 … the method may then assigning the identified instance of the workload to a compute node including the identified component).
Artman does not expressly teach: means for generating, implemented at least in part in hardware, an equivalence class prediction for the workload request based on previous resource usage in the digital environment by the workload request or metadata describing the workload request, the means for generating having previously automatically identified a number of equivalence classes for the digital environment and having been trained to classify workload requests into one of the number of equivalence classes.
However, Alt teaches: means for generating, implemented at least in part in hardware, an equivalence class prediction for the workload request based on previous resource usage in the digital environment by the workload request or metadata describing the workload request, the means for generating having previously automatically identified a number of equivalence classes for the digital environment and having been trained to classify workload requests into one of the number of equivalence classes (par. 0042 … The workload classification training module 602 may use any suitable machine-learning-based algorithm to train an algorithm [equiv. to equivalence class prediction module] to classify workloads, such as k-means clustering or a support vector machine. For example, in the illustrative embodiment, the workload classification training module 602 may use a k-means clustering algorithm to cluster workloads based on some or all of the telemetry data such as processor utilization, cache utilization, a number or rate of cache misses, memory allocation utilization, memory bandwidth, a number or rate of correctable errors, a number or rate of uncorrectable errors, a rate of network traffic flow, etc. The workload classification training module 602 may generate parameters for the machine-learning-based algorithms, which can be saved in the machine-learning-based algorithm parameter database 622 for future use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Artman by incorporating the techniques of using a trained algorithm as set forth by Alt because it would allow for efficiently classifying workloads at least based on using the trained algorithm and previous utilization such as processor utilization, cache utilization, a number or rate of cache misses, memory allocation utilization.

As per claim 19, Alt teaches further including a correction module to receive an indication of resource usage by the workload request when performing the workload request (par. 0067 In block 808, the orchestration system 104 receives telemetry data of a workload of a compute device 102. The telemetry data may include any suitable data, such as processor utilization, cache utilization) and to further train, using the received indication of resource usage, the means for generating to classify workload requests into one of the number of equivalence classes (par. 0042 … The workload classification training module 602 may use any suitable machine-learning-based algorithm to train an algorithm [equiv. to equivalence class prediction module] to classify workloads, such as k-means clustering or a support vector machine. For example, in the illustrative embodiment, the workload classification training module 602 may use a k-means clustering algorithm to cluster workloads based on some or all of the telemetry data).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Artman in view of Alt as applied to claim 18, and further in view of Bonebakker et al. (U.S. Patent No. 7401012 B1).

As per claim 20, Artman and Alt teaches the limitations of claim 18. Artman and Alt does not expressly teach the means for generating including generating a workload representation for the workload request using features or characteristics that vary based on an automatically determined one of multiple distance metrics used by the means for generating. 
However, Bonebakker teaches: the means for generating including generating a workload representation for the workload request using features or characteristics that vary based on an automatically determined one of multiple distance metrics used by the means for generating (col. 6, lines 39-42 the system then defines a distance metric, which can be used to measure the distance between workloads as a function of differences between metric values weighted by corresponding coefficients in the statistical regression model; col. 2, lines 27-28 then identifies one or more representative workloads for each cluster; col. 6, lines 44-46 the system can use the distance metric to identify a set of representative benchmarks for a much larger set of workloads). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Artman by incorporating the method identifying representative workloads for each cluster as set forth by Bonebakker because it would allow for identifying workload representations at least based on the defined distance metrics so as to facilitate for efficiently classifying workload request.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195